Title: Saturday [30 December].
From: Adams, John
To: 


       How a whole Family is put into a Broil sometimes by a Trifle. My P. and M. disagreed in Opinion about boarding Judah, that Difference occasioned passionate Expressions, those Expressions made Dolly and Judah snivell, Peter observed and mentioned it, I faulted him for it, which made him mad and all was breaking into a flame, when I quitted the Room, and took up Tully to compose myself. My P. continued cool and pleasant a good while, but had his Temper roused at last, tho he uttered not a rash Word, but resolutely asserted his Right to govern. My Mamma was determined to know what my P. charged a Week for the Girls Board. P. said he had not determined what to charge but would have her say what it was worth. She absolutely refused to say. But “I will know if I live and breath. I can read yet. Why dont you tell me, what you charge? You do it on purpose to teaze me. You are mighty arch this morning. I wont have all the Towns Poor brought here, stark naked, for me to clothe for nothing. I wont be a slave to other folks folk for nothing.”—And after the 2 Girls cryed.—“I must not speak a Word to your Girls, Wenches, Drabbs. I’le kick both their fathers, presently. You want to put your Girls over me, to make me a slave to your Wenches.” Thus when the Passions of Anger and Resentment are roused one Word will inflame them into Rage.
       This was properly a conjugal Spat. A Spat between Husband and Wife. I might have made more critical observations on the Course and Progress of human Passions if I had steadily observed the faces, Eyes, Actions and Expressions of both Husband and Wife this morning.
       M. seems to have no Scheme and Design in her Mind to persuade P. to resign his Trust of Selectman. But when she feels the Trouble and Difficulties that attend it she fretts, squibs, scolds, rages, raves. None of her Speeches seem the Effect of any Design to get rid of the Trouble, but only natural Expressions of the Pain and Uneasiness, which that Trouble occasions. Cool Reasoning upon the Point with my Father, would soon bring her to his mind or him to hers.
       Let me from this remark distinctly the Different Effects of Reason and Rage. Reason, Design, Scheme, governs pretty constantly in Putnams House, but, Passion, Accident, Freak, Humour, govern in this House. Put knows what he wants, and knows the Proper means to procure it, and how to employ them. He employs, Reason, Ridicule, Contempt, to work upon his Wife.
       I feel a fluttering concern upon my mind.
       Andrew Oliver is a very sagacious Trifler. He can decypher, with surprizing Penetration and Patience, any Thing wrote in signs, whether English, Latin, or French. But to what Purpose? Tis like great skill and Dexterity in Gaming, used only for Amuzement. With all his Expertness he never wins any Thing. But this is his Way to fame. One man would be a famous Orator, another a famous Physician, another a famous Phylosopher, or a 4th a famous Dancer, and he would be a famous Decypherer. But I am quite content with the 24 Letters without inventing all the possible Marks that might signify the same Things. Ned Quincy is learning to be such another Nugator Sagax, an artificial arrangement of Dots and Squares.
      